                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

UNITED STATES OF AMERICA                              CRIMINAL NO.:        4:19-cr-00490-RBH


             vs.


JASON O’BRYAN MITCHELL                                                ORDER


       This matter is before the Court on the Government’s motion [ECF No. 64] for leave to

dismiss the Superseding Indictment pending in the above-captioned case which charges Defendant

with being a felon in possession of a firearm and ammunition, a violation of 18 U.S.C. §§

922(g)(1), 924(a)(2) and 924(e) [ECF No. 38]. The Government represents that defense counsel

does not oppose this motion.

       Under Federal Rule of Criminal Procedure 48(a), the Court may give leave for the

Government to dismiss an indictment. The Court finds that the Government’s motion is made in

good faith and is in the best interests of the Defendant and the public.     See United States v.

Goodson, 204 F.3d 508, 512 (2000) (holding that a district court should grant a Rule 48 motion

“unless the court concludes that to grant it would be clearly contrary to manifest public interest,

determined by whether the prosecutor’s motion to dismiss was made in bad faith.”).

       Therefore, the Superseding Indictment is dismissed without prejudice.

       IT IS SO ORDERED.

                                      s/R. Bryan Harwell
                                      THE HONORABLE R. BRYAN HARWELL
                                      CHIEF UNITED STATES DISTRICT JUDGE

Florence, South Carolina
January 2, 2020
